We think that the verdict for defendant was properly directed. The testimony shows that the plaintiff, a girl about eleven years of age, climbed out of the window of the house in which she lived onto the jet of the adjoining house, and, while walking along the jet of the latter house, came in contact with certain electric wires owned by the tenant of that building, which were connected with the defendant's wires, and she thereby received the injury for which the suit was brought. We do not think that the action can be maintained: first, because the wires by which the plaintiff was injured were not the wires of the defendant; and, secondly, even if they had been, we fail to see that the defendant would have owed any duty to the plaintiff, since it could have had no reason to anticipate the act of the plaintiff in walking along the jet.
New trial denied, and case remitted to the Common Pleas Division with direction to enter judgment for the defendant for costs.